While concurring in the result reached in this case, I do not indorse all that seems to be held in the opinion of Mr. Justice RICE. It is not believed that a party has the right to prove by other *Page 523 
witnesses what a particular witness testified to on a former trial of the case, merely because that witness has gone to and resides in another state. It is believed that the true rule is that the party offering to reproduce the testimony must show conditions which render it reasonably certain that he cannot procure the evidence of the absent witness by deposition or otherwise. When such conditions have been shown, and the testimony of the absent witness reproduced, and it is made to appear that the opposite party never could have laid a predicate to impeach, and there is nothing to indicate improper conduct by him, or in his behalf, in procuring the contradictory statement of the witness, made subsequent to the former trial, then it seems to me that proof of such contradictory statement ought to be admitted. Such impeaching testimony was held admissible by our Court of Criminal Appeals in Hamblin v. State,34 Tex. Crim. 368, 30 S.W. 1075, and some other courts have made similar rulings.
The numerical weight of authority may be otherwise; but many of the cases relate to contradictory statements, made before the witness gave the testimony which had been reproduced. At any rate, the rule announced in the Hamblin Case appears to me to be the sounder. But the facts do not bring this case within that rule. The witness being in New Mexico, appellee could have taken his deposition, and laid the proper predicate for the impeaching testimony. It is no answer to say that, for the same reason, appellant had no right to reproduce the former testimony of the witness. Appellee did not interpose any objection to what was done in that respect.